    Case 5:20-cr-00064-H-BQ Document 33 Filed 10/30/20             Page 1 of 1 PageID 61



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                           NO. 5:20-CR-064-01-H

TIFANT NTCOLE PTTCOCK (1),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JI]DGE
                       CONCERIIING PLEA OF GIJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate ludge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SOORDERED.

         Datedoaoberb ,2020.


                                            J           SLEYHENDRIX
                                            UNI     D STATES DISTRICT JUDGE
